Citation Nr: 0304991	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  98-14 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss.

2.  Entitlement to service connection for headaches, to 
include due to an undiagnosed illness.

3.  Entitlement to service connection for abdominal pain, to 
include due to an undiagnosed illness.

4.  Entitlement to service connection for bilateral knee 
weakness, to include due to an undiagnosed illness.

5.  Entitlement to service connection for joint pain, to 
include due to an undiagnosed illness.

6.  Entitlement to service connection for fatigue, to include 
due to an undiagnosed illness.

7.  Entitlement to service connection for sleep disturbance, 
to include due to an undiagnosed illness.

8.  Entitlement to service connection for muscle tremors and 
muscle spasms, to include due to an undiagnosed illness.

9.  Entitlement to an increased evaluation for a low back 
disorder, currently evaluated as 40 percent disabling.

10.  Entitlement to service connection for residuals of 
hepatitis C.

11.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from October 1982 to June 
1986 and from January 1988 to January 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (the RO).  The veteran testified before 
the undersigned Veterans Law Judge at a personal hearing 
conducted in Washington, D.C. in November 1988.  A transcript 
of the hearing has been associated with the record on appeal.  
The Board remanded this case to the RO in January 1999 so 
that additional evidentiary development could be 
accomplished.

Issues 9-11 on the title page require development and 
adjudication by the RO and are addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  On VA audiological examinations in 1996, 1999 and 2002, 
the veteran had average puretone decibels loss readings 
between 21 and 29 in both ears, with speech recognition 
scores in both ears between 96 percent and 100 percent.

2.  The veteran served on active duty from in Southwest Asia 
during the Persian Gulf War.

3.  The competent and probative evidence of record does not 
show that the veteran has any claimed disorder which is due 
to undiagnosed illness.

4.  The evidence of record does not reveal that the veteran 
suffered an injury or disease now manifested by headaches, 
abdominal pain, bilateral knee weakness, fatigue, sleep 
disturbance, or muscle tremors/spasms that is causally 
related to any event or incident of his military service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West Supp. 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2002).

2.  The criteria necessary to establish service connection on 
either a direct basis or due to undiagnosed illness for 
headaches, abdominal pain, bilateral knee weakness, joint 
pain, fatigue, sleep disturbance and muscle tremors/spasms, 
have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002)].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

(i.)  Standard of review 

As discussed above, the concept of a well-grounded claim has 
been eliminated.  The current standard of review for all 
claims is as follows.  Once all the evidence has been brought 
together, the Board has the responsibility to evaluate the 
record on appeal.  See 38 U.S.C.A. § 7104 (West Supp. 2002).  
When there is an approximate balance of the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board will apply the current standard in adjudicating the 
veteran's claim.



(ii.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

Crucially, in June 2001, the RO sent the veteran a letter 
detailing the requirements of the VCAA, including the 
responsibilities of the VA and the veteran with respect to 
obtaining evidence.  The veteran was specifically informed of 
the evidence needed to substantiate his claims, and that the 
RO would assist him in obtaining evidence if he provided the 
proper information and release forms.  He also was provided 
notice of the evidence generally required to establish 
entitlement to service connection, e.g., service medical 
records to show event in service causing injury or disease, 
VA medical treatment records to show current disability, and 
medical examination/opinion evidence establishing a 
relationship between current disability and injury/disease in 
service.  Also, the veteran was advised of the development 
efforts taken by the RO and of the information and/or 
evidence he could provide to further develop his claim.  
Additionally, the record shows that the veteran was notified 
of the relevant law and regulations applicable to his claims 
in the July 1998 statement of the case and supplemental 
statements of the case furnished to him during the pendency 
of this appeal.

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim for the 
benefits sought on appeal.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.
(iii.) Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim for the benefits sought on appeal, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating it.

The record shows that pursuant to the Board's January 1999 
remand instructions, extensive development was undertaken by 
the RO to obtain the veteran's service medical records for 
his first period of service (1982-86), which, unfortunately, 
did not produce positive results.  Specifically, development 
inquires, in the form of formal requests, were sent to the 
National Personnel Records Center and the California Army 
National Guard in an effort to obtain these service medical 
records; however, as the record currently stands, these 
organizations have not been able to locate the veteran's 
service medical records for his initial period of active 
service.  In addition, the record shows that the RO sent the 
veteran a letter advising him of his right to submit any 
service medical records that he had in his possession.  
Unfortunately, no service medical records for his first 
period of service have been associated with the claims file 
as a result of these development efforts.

While efforts to obtain service medical records were 
unsuccessful, the record shows that the RO obtained post-
service treatment records identified by the veteran and 
provided him VA examinations in 1995, 1996, 1998, 1999 and 
2002, which will be discussed below.  Hence, all known and 
available service, private and VA medical records have been 
obtained and are associated with the veteran's claims file.  
The veteran does not appear to contend that additional 
evidence which is pertinent exists and needs to be obtained.

In addition, the veteran has been accorded ample opportunity 
to present evidence and argument in support of his claim.  He 
also was informed of his right to a hearing and was presented 
several options for presenting personal testimony; in 
connection with this matter, he testified at personal 
hearings held before an RO Hearing Officer in June 1998 and 
before the undersigned Veterans Law Judge in November 1998.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the new 
law, considering the circumstances presented in this case.  
The Board can identify no further development that would aid 
the Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

Entitlement to an Increased (Compensable) Disability Rating 
for Service-Connected Bilateral Hearing Loss

Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings.  
38 U.S.C.A. § 1155 (West Supp. 2002); 38 C.F.R. Part 4 
(2002).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2001). Separate diagnostic codes identify the various 
disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991). Governing regulations include 38 C.F.R. § 4.1 and § 
4.2 (2001), which require the evaluation of the complete 
medical history of the veteran's condition.  See also Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2002).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
section 1155 of 38 U.S.C.).  This would result in pyramiding, 
which is contrary to the provisions of 38 C.F.R. § 4.14.

A claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Specific schedular criteria - hearing loss

Regulations concerning the evaluation of diseases of the ear 
were revised during the pendency of this appeal, effective 
June 10, 1999.  64 Fed. Reg. 25208-10 (1999).  A change in 
the law during the pendency of an appeal entitles a claimant 
to application of the version of the schedule that is most 
favorable to his claim.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  However, the schedular ratings (zero 
percent, 10 percent, etc.) applicable to the veteran's 
hearing loss disability - Diagnostic Code 6100 - did not 
change as a result.  Hence, as there are no substantive 
differences between the amended provisions of the Rating 
Schedule and the prior version with respect to the ratings 
pertaining to the disability at issue herein, neither the old 
nor the new criteria are "more favorable" to the veteran.  
Therefore, it is not necessary for the Board to have separate 
findings of fact, conclusions of law and statements of 
reasons or bases applying both the pre- and post-amendment 
versions.  Cf. VAOPGCPREC 3-2000, 65 Fed. Reg. 34532 (May 30, 
2000) [General Counsel held that unless it is clear from 
facial comparison, separately apply the pre-amendment and the 
post-amendment version to determine which version is more 
favorable].

Because the regulations concerning the evaluation of impaired 
hearing acuity have not changed in substance, the Board finds 
that the veteran will not be prejudiced by its evaluation of 
his disability under the new regulations.  Moreover, while 
the new regulations include standards identifying new issues, 
they do not, in the present case, include standards that are 
any more difficult than those that existed under the old 
regulations.  Thus, the Board finds that evaluation of the 
veteran's disability under the new regulations does not 
render him unaware of any issues of which he would have 
required notice in order to submit evidence, argument, or 
testimony.

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

According to the Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Evaluation of hearing impairment is arrived 
at by a mechanical comparison of the results of audiometric 
examination to two tables under 38 C.F.R. § 4.85 (2002).  
Average puretone decibel loss for each ear is located on 
Table VI along a horizontal axis, and percent of 
discrimination is located along a vertical axis.  A Roman 
numeral designation is assigned according to where the axes 
intersect.  The results are then matched between the 
"better" ear and the "poorer" ear on Table VII to produce 
a disability rating under Code 6100.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Analysis

Schedular rating

The record reflects that his hearing acuity was evaluated on 
VA audiological examinations conducted in January 1996, 
August 1999 and May 2002.  There is no evidence of any 
specific inpatient or outpatient treatment for his bilateral 
hearing loss.  Hence, the Board will rely on the clinical 
findings noted on these audiological examinations.

On examination in January 1996, the veteran had average 
puretone decibels loss of 29 in the right ear and 21 in the 
left ear, with speech recognition scores of 100 percent in 
the right ear and 98 percent in the left ear.  The Roman 
numeral designation for each ear is "I" under Table VI 
based on these test results.  As noted above, once the 
numeric designation has been determined, Table VII is used to 
determine the disability evaluation.  Where the better ear, 
in this case the left ear, has a designation of I and the 
poorer (right) ear has a designation of I, the disability 
evaluation is zero percent.  38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2002).  Audiometric testing on the VA examinations 
in August 1999 and May 2002 yielded similar results:  On 
those examinations, the veteran had average puretone decibels 
loss of 29 in the right ear and 25 in the left ear, with 
speech recognition scores of 96 percent in each ear (August 
1999 exam) and average puretone decibels loss of 28 in both 
ears, with speech recognition scores of 96 percent in the 
right ear and 100 percent in the left ear (May 2002 exam).  
With application of the rating criteria, these scores produce 
a zero percent rating under Code 6100 as well.

In view of the above, the degree of hearing impairment as 
shown by the medical findings does not establish a level of 
severity for which a compensable rating is warranted under 
the applicable law and regulations.  

The Board is sympathetic to the veteran's complaints 
concerning the practical difficulties he experiences in 
everyday life secondary to his bilateral hearing loss, the 
Board is constrained by a mechanical application of the facts 
in this case to the applicable law and regulations.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other 
words, although the Board has no reason to doubt that the 
veteran is experiencing a certain level of hearing loss, a 
decrease in hearing acuity does not necessarily lead to a 
compensable rating.  In the veteran's case, the audiology 
findings mandate the assignment of a noncompensable rating. 

Having found a preponderance of the evidence against 
entitlement to increased compensation for bilateral hearing 
loss, it follows that the negative evidence is not in a state 
of equipoise with the positive evidence to provide a basis 
for an award.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 4.3 (2002).

Fenderson considerations

In its initial July 1997 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss and assigned a noncompensable 
disability rating effective July 11, 1995.  The veteran has 
challenged the RO's initial assignment of a noncompensable 
disability rating for his service-connected hearing loss.  As 
discussed above, with regard to initial rating cases, 
separate ratings can be assigned to separate periods of time, 
based upon the facts found - a practice known as "staged 
ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, there is no evidence which indicates that the 
veteran's hearing loss has approached a compensable level at 
any time since July 11, 1995.  The pertinent medical records, 
which have been reviewed above, do not indicate hearing loss 
consistent with the assignment of a compensable rating at any 
time.  Therefore, staged ratings for the veteran's service-
connected bilateral hearing loss are not warranted.

Entitlement to service connection for multiple disorders 
(headaches, abdominal pain, bilateral knee weakness, joint 
pain, fatigue, sleep disturbance and muscle tremors/spasms), 
on a direct basis as well as claimed as due to undiagnosed 
illness.

For the sake of clarity, because these issues involve a 
common factual background and application of identical law, 
they will be discussed together.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2002).

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Service connection - undiagnosed illnesses

The veteran contends that since his active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, his health declined due to his complaints of headaches, 
abdominal pain, weakness in the knees, joint pain, fatigue, 
sleep disturbance and muscle tremors/spasms.  His available 
service records reflect that he served in the Southwest Asia 
theater of operations from December 1990 to February 1991.

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  That 
statute authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Benefits Act, VA 
issued a new regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides 
as follows-

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) Fatigue; (2) Signs or symptoms involving skin; (3) 
Headache; (4) Muscle pain; (5) Joint pain; (6) Neurologic 
signs or symptoms; (7) Neuropsychological signs or symptoms; 
(8) Signs or symptoms involving the respiratory system (upper 
or lower); (9) Sleep disturbances; (10) Gastrointestinal 
signs or symptoms; (11) Cardiovascular signs or symptoms; 
(12) Abnormal weight loss; (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.

See 38 C.F.R. § 3.317 (2002).

Analysis

At the outset of its discussion, the Board once again notes 
that the veteran's service medical records for his initial 
period of active service (1982-86) are not on file.  The 
Court has held that in cases where records once in the hands 
of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of the veteran's claim has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, the thrust of the veteran's 
contentions appears to be that he incurred the claimed 
disabilities during his second period of service, from 1988 
to 1992, during which time he was stationed in the Persian 
Gulf.  Records from that period of service are associated 
with the veteran's VA claims folder. 

As a threshold matter, the Board notes that military records 
reflect that the veteran served in the Southwest Asia theater 
of operations from December 1990 to February 1991, and 
therefore, he had had active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The veteran 
has testified that he suffers from a variety of symptoms 
which he believes are undiagnosed illnesses incurred during 
his Persian Gulf War tour of duty.  

Evidence in favor of the veteran's claim

The evidence in this case which is favorable to the veteran's 
claim includes a statement dated in April 1998 from a VA 
physician who concluded that the veteran had "possible" 
Persian Gulf Syndrome based on the results of a Persian Gulf 
Registry Examination conducted in August 1995.  In his 
report, the VA physician provided the following analysis:

Your Persian Gulf Registry Examination 
revealed that you have a polyarthropathy 
with a positive rheumatoid factor test.  
You also have chronic recurring herpes 
simplex type 2 and chronic fatigue.  Your 
rheumatology consultant felt that you 
have possible fibromyalgia.  Your allergy 
consultant indicated that you have 
multiple allergies to trees, grasses and 
weeds.  Your laboratory tests were normal 
except for an elevated serum cholesterol 
(248mg/dL.)  Your x-rays and your 
electrocardiogram were all normal.  The 
remainder of your examination was normal.  
Based on these results, it is possible 
that you are suffering from Persian Gulf 
Syndrome.

In addition to the above, the evidence includes a statement 
from a VA registered nurse dated in January 1999.  The VA 
nurse indicated that she was the veteran's primary care 
provider and that based on the veteran's health status, he 
had objective indications of chronic disability from illness 
or combinations of illnesses manifested by signs or symptoms 
including but not limited to: (1) fatigue, (2) signs or 
symptoms involving the skin, (3) headache, (4) muscle pain, 
(5) joint pain, (6) neurologic signs and symptoms, (7) 
neuropsychological signs and symptoms, (8) upper respiratory 
system signs and symptoms, (9) sleep disturbance, (10) 
gastrointestinal signs and symptoms, and (11) cardiovascular 
signs and symptoms.  The VA nurse further indicated that 
these signs and symptoms could not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory test, and that in her opinion, they were incurred 
during the veteran's service in the Persian Gulf War.

Evidence against the veteran's claim

Evidence against the claim consists of medical evidence which 
attributes the veteran's various complaints to diagnosed 
disease entities, specifically somatoform disorder and 
Hepatitis C.  The Board observes in passing that neither of 
those disabilities is service connected.  The veteran is 
seeking entitlement to service connection for hepatitis C, 
and that issue is  being remanded by the Board. 

With respect to the somatoform disorder, the report of a VA 
mental disorders examination conducted in March 1998 noted 
that the veteran's multiple physical complaints - which 
included headaches, chronic fatigue, joint pain, sleep 
disturbance, gastrointestinal distress, and muscle twitches - 
were diagnosed, in light of the completely negative clinical 
findings of organic pathology shown by the medical evidence 
reviewed in the claims file at that time as undifferentiated 
somatoform disorder.  The  records reviewed by the examiner 
included service medical records for the veteran's Persian 
Gulf War-era service as well as the reports of VA 
neurological, joints, hematological and Persian Gulf War 
registry compensation examinations conducted in 1995 and 
1996, all of which found no organic basis for his complaints 
beyond findings of common tension-type headaches and 
abdominal pain due most likely to heartburn caused by acid 
reflux.  

The March 1998 VA examiner provided a detailed analysis for 
the psychiatric diagnosis of somatoform disorder, which 
included specific references to observations of the veteran's 
conduct before, during and after the examination and the 
review of the prior VA examination findings, all of which 
clearly showed no organic basis for his reported complaints 
and symptoms.  The results of this VA examination are 
therefore deemed highly credible to the question of the 
actual diagnosis and etiology of the veteran's condition.

As for hepatitis C, the evidence of record includes a medical 
opinion statement from a VA physician dated in September 
2000, which indicated that the veteran was diagnosed with 
this disease in 1995 and that his residuals included, but 
were not limited to, cognitive dysfunction, fatigue, altered 
digestive processes, weight loss and fever.  VA outpatient 
treatment records dated through 2002 further describe ongoing 
treatment and evaluation for the veteran's hepatitis C 
residuals, to include abdominal pain and fatigue.


Discussion

The Board is called upon to evaluate conflicting medical 
evidence concerning the etiology of the veteran's various 
physical complaints in light of the law and regulations 
pertaining to Persian Gulf service.  It is clear that only 
competent medical evidence will suffice to establish whether 
the veteran has a Persian Gulf War-undiagnosed illness.  See 
e.g. Rucker v. Brown, 10 Vet. App. 67 (1997) [where 
determinative issue involves either medical etiology or 
medical diagnosis, competent medical evidence is required].

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the 
medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the 
data, and the medical conclusion 
that the physician reaches. . . . As is true with any 
piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of 
the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). The Board 
may appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  As is true with any piece of evidence, the 
credibility and weight to be attached to this opinion are 
within the province of the Board as adjudicators.  See Madden 
v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) and cases cited 
therein.

After having carefully considered all of the evidence of 
record, the Board finds that a preponderance of the relevant 
and probative evidence is against the veteran's claim.  

Most significantly, the medical evidence, which included the 
reports of VA cranial nerves, muscles, and general medical 
compensation examinations conducted in 1999 and 2002, do not 
provided any finding which relate the veteran's multiple 
physical complaints to Persian Gulf War-undiagnosed illness.  
As discussed above, the veteran's various complaints have 
been specifically associated with two diagnoses illnesses, 
somatoform disorder and Hepatitis C. 

The Board finds that in light of the other medical evidence 
in this case, the above-cited January 1999 opinion from the 
VA registered nurse to the effect that the veteran's 
complaints are not related to any know clinical diagnosis are 
outweighed by statements of physicians to the contrary.  

The Board observes the Court has expressly declined to adopt 
a "treating physician rule" which would afford greater weight 
to the opinion of a veteran's treating physician over the 
opinion of another physician.  Guerrieri v. Brown, 4 Vet. 
App. 467, 471-73 (1993).  In any event, the VA registered 
nurse is of course not a physician.  This does not mean that 
her opinion my not be considered.  See Goss v. Brown, 9 Vet. 
App. 109 (1996) [to qualify as an expert, a person need not 
be licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments]; see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  However, the VA 
nurse, while medically trained and apparently aware of the 
veteran's health status, is nevertheless not shown to have 
any special knowledge regarding Persian Gulf Syndrome and its 
causes/etiologies to be medically qualified to render an 
opinion regarding the etiology of the veteran's condition, 
particularly, in light of the other medical evidence which 
relates his complaints and symptoms to unrelated disorders.  
See Black v. Brown, 10 Vet. App. 297, 284 (1997) [claimant's 
wife, though medically trained as a nurse, had no special 
knowledge regarding cardiology and did not participate in 
treatment, so that her opinion regarding etiology of his 
disability was not probative medical evidence].  The Board 
thus places little weight of probative value on the nexus 
opinion of the VA nurse, in light of her relatively limited 
qualifications and in light of the other medical evidence of 
record, which was not discussed by her.

The Board additionally concludes that that the April 1998 
statement of the VA physician cited above is outweighed by 
the medical opinion evidence provided by two physicians who 
specifically associated the veteran's symptoms to unrelated 
etiologies, as opposed to "possible" Persian Gulf Syndrome.  
It is evident that the statement by the VA physician in April 
1998 was preliminary in nature, given the "possible" 
designation and the state of the medical evidence when the 
diagnosis was made.  Upon further medical evaluation and 
analysis, it was more conclusively determined by competent 
medical evidence that the veteran's many physical complaints 
were due to either to undifferentiated somatoform disorder or 
hepatitis 

The Court has held on numerous occasions that medical 
opinions which are speculative, general or inconclusive in 
nature are of little, if any, probative value.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996); Sacks v. West, 11 Vet. 
App. 314, 316-7 (1998); Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
So it is with respect to the April 1998 preliminary opinion.

Finally, the Board notes that to the extent that the veteran 
himself is attempting to establish a relationship between a 
currently identified disability and his military service, 
including his Persian Gulf service, it is well-established 
that a layperson without medical training is not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities, and his opinion is entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

In summary, the greater weight of the medical evidence in 
this case relates the veteran's multiple disorders claimed as 
due to Persian Gulf War-undiagnosed illness to diagnosed 
illnesses, specifically undifferentiated somatoform disorder 
and hepatitis C.  In view of the above, the Board concludes 
that the veteran's claimed disorders may not be characterized 
as being the result of an undiagnosed illness because there 
is in fact diagnoses for his reported symptoms.  Service 
connection based on Gulf War service is therefore not 
warranted.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1)(ii).  The Board has carefully considered the 
veteran's contentions and sworn hearing testimony of record, 
but finds that a preponderance of the relevant and probative 
evidence is against this claim.


Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994).  The Board has therefore 
given thought to whether service connection may be granted 
for the veteran's claimed disorders regardless of his Persian 
Gulf service.  A preponderance of the evidence, however, is 
against this claim on a direct basis as well.  

As noted above, all of the claimed disorders have been 
related to either somatoform disorder or as residuals of 
hepatitis C, neither of which is service connected.  There is 
no additional evidence which supports the proposition that 
any of the seven complained-of symptoms (headaches, abdominal 
pain, bilateral knee weakness, joint pain, fatigue, sleep 
disturbance, or muscle tremors or muscle spasms) amounts to a 
disease entity which was initially diagnosed during service 
or is otherwise related to the veteran's military service.  
The veteran's claim is therefore denied on a direct basis 
also.


ORDER

A compensable or higher original evaluation for bilateral 
hearing loss is denied.

Service connection for headaches, abdominal pain, weakness in 
the knees, joint pain, fatigue, sleep disturbance and muscle 
tremors/spasms is denied.


REMAND

Additional issues were raised by the veteran during the 
pendency of this appeal which now require development at the 
RO.  In September 2000, the veteran filed a timely notice of 
disagreement in response to a March 2000 rating decision 
which denied the veteran's claim of entitlement to an 
increased disability rating for his service-connected low 
back disorder.  In addition, the Board construes the 
representative's VA Form 646 dated in January 2003 as a 
timely filed notice of disagreement in response to a 
September 2002 rating decision which denied entitlement to 
service connection for residuals of Hepatitis C and a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  See EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991) [VA's statutory duty to assist means 
that VA must liberally read all documents submitted to 
include all issues presented].  The RO has not issued a 
statement of the case addressing these issues.

Where a claimant has submitted a timely notice of 
disagreement with an adverse decision and the RO did not 
subsequently issue a statement of the case addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following:

The RO should furnish a (supplemental) 
statement of the case to the veteran and 
his representative addressing the issues 
of an increased rating for a low back 
disorder, entitlement to service 
connection for residuals of Hepatitis C 
and entitlement to a total disability 
rating based on individual 
unemployability due to service-connected 
disabilities.  Any additional 
evidentiary/medical development required 
to fully address these issues should be 
completed in accord with all applicable 
law and regulations.  The veteran should 
be afforded appropriate opportunity to 
prefect an appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



